UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1725


M. NAWAZ RAJA; NEELUM NAWAZ RAJA,

                Plaintiffs - Appellants,

          v.

MERSCORP, INC.; MORTGAGE ELECTRONIC REGISTRATION SYSTEM,
INC; LENDER PROCESSING SERVICES, INC., now known as Black
Knight Infoserv, LLC; DOCX LLC, DOCX; LPS DEFAULT SOLUTIONS,
INC., now known as ServiceLink Default Solutions, LLC; INDY
MAC BANK FSB, now known as One West Bank NA; INDY MAC
MORTGAGE SERVICES, A Division of One West Bank N.A; INDY MAC
MBS INC, INDY MAC ABS INC, DEUTSCHE BANK NATIONAL TRUST
COMPANY; DEUTSCHE BANK AG; DEUTSCHE BANK SECURITIES, INC.;
INDY MAC INDX 2006-AR8; SURETY TRUSTEES, LLC; MCCABE,
WEISBERG   &  CONWAY  LLC;   LAURA  H.G.   O'SULLIVAN,  sued
individually and in her individual capacity; ABBY K.
MOYNIHAN, Sued individually and in her individual capacity;
BIZHAN BEIRAMEE, sued individually and in his individual
capacity; OCWEN LOAN SERVICING, LLC; JOHN DOES 1-50; CIT
BANK, N.A.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-01663-LO-TCB)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Mohammad Nawaz Raja, Neelum Nawaz Raja, Appellants Pro Se.
Andrew Brian Pittman, TROUTMAN SANDERS, LLP, Virginia Beach,
Virginia; Fred O. Goldberg, BERGER SINGERMAN LLP, Miami,
Florida; Michael William Tompkins, FIDELITY NATIONAL LAW GROUP,
Vienna, Virginia; Vernon Anthony Andrew Cassin, III, BAKER
BOTTS, LLP, Washington, D.C.; Jonathan Michael Stapor, MCCABE
WEISBERG & CONWAY, LLC, Laurel, Maryland; Bizhan Beiramee,
BEIRAMEE LAW GROUP, P.C., Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Mohammad   Nawaz   Raja   and       Neelum   Nawaz   Raja    appeal     the

district   court’s   orders:   (1)       dismissing   their      civil    action

asserting state and federal claims in connection with a prior

foreclosure; (2) denying their motion for reconsideration; and,

(3) imposing nominal sanctions in the amount of $120.                    We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  Raja v.

MERSCORP Inc., No. 1:14-cv-01663-LO-TCB (E.D. Va. May 11, 2016;

May 26, 2016; June 21, 2016).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                     3